Citation Nr: 0412716	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-20 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).

3.  Entitlement to Dependents' Educational Assistance (DEA) 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Hernando County Veterans 
Services Office




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946 and from November 1949 to March 1953.  He died in April 
2002 and the appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
the cause of the veteran's death, entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318 (West 2002), and basic 
eligibility to DEA under Chapter 35, Title 38, United States 
Code (West 2002).

The appeal will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on her part.


REMAND

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the DIC and DEA 
issues on appeal.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Consequently, a remand is required to comply with the notice 
and duty to assist provisions contained in the VCAA.  

The RO has provided the appellant with the regulations 
implementing the VCAA and pertaining to DIC and DEA benefits.  
However, the RO should provide her with specific information 
concerning what additional information she needs to submit to 
establish entitlement her DIC and DEA claims and what 
information VA will attempt to obtain as required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The RO must provide the appellant with such 
information, as required by law.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 
and 3.326(a)).  

Finally, the Board notes that, the August 2003 VA Form 8, 
Certification of Appeal, contains an "X" in the box 
indicating that a VA Form 646, or equivalent, has been 
submitted by the appellant's representative.  The record does 
not contain one, and it appears that the RO may not have 
solicited a statement from the appellant's representative 
prior to forwarding the appeal to the Board.  Thus, due 
process considerations require that this appeal be remanded 
to permit the appellant's representative the opportunity to 
submit further argument in support of the claims.  38 C.F.R. 
§ 20.600 (2003).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent 
(including all provisions under 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 
3.102, 3.159 and 3.326(a)); as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)), and 
the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  In particular, the RO should 
inform the appellant of the type of 
evidence required from her to 
substantiate her DIC and DEA claims.  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues on appeal.

2.  After completion of the above, the RO 
should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  In particular, the RO 
should solicit, and document its efforts, 
a VA Form 646, or equivalent, from the 
appellant's representative prior to 
recertifying the appeal to the Board.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this remand is to comply with due process of law.  
No action by the appellant is required until she receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




